Exhibit 10.2

GREAT AMERICAN GROUP, LLC GUARANTY

This GREAT AMERICAN GROUP, LLC GUARANTY (this “Guaranty”), dated as of May 29,
2008, is entered into by Great American Group, LLC, a California limited
liability company (“Guarantor”), in favor of Garrison Special Opportunities Fund
LP., a Delaware limited partnership (“GSOP”), Gage Investment Group, LLC, a
Delaware limited liability company (“GAGE” and together with GSOP, the
“Lenders”) and Garrison Loan Agency Services LLC (“Administrative Agent” and
together with the Lenders, the “Financing Parties”).

RECITALS

The Guarantor is the sole member of Great American Group Energy Equipment, LLC
(the “Borrower”). The Borrower, the Lenders and the Administrative Agent entered
into a Credit Agreement, dated as of May 29, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have agreed to make a Loan to Borrower upon the terms and subject to
the conditions set forth therein.

The Financing Parties require that Guarantor execute and deliver this Guaranty
in favor of the Financing Parties (i) in order to secure, to the limited extent
provided herein, the payment, observance and performance of the Guaranteed
Principal Obligations as defined in Section 2(a) below, the Guaranteed Operating
Expenses Obligations as defined in Section 2(b) below and (ii) as a condition
precedent to the Lenders’ obligation to make a Loan to Borrower pursuant to the
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Financing
Parties to enter into the Credit Agreement and to induce the Lenders to make a
Loan to Borrower pursuant to the Credit Agreement, Guarantor hereby agrees with
the Financing Parties as follows:

1. Defined Terms.

(a) Capitalized terms used but not otherwise defined in this Guaranty shall have
the meanings specified therefor in the Credit Agreement.

(b) The words “hereof,” “herein” “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty, and section and paragraph references are
to this Guaranty unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) “Limited Principal Guaranty Cap” shall mean, as of any date of
determination, an amount equal to $1,200,000.

(e) “Limited Operating Expenses Guaranty Cap” shall mean, as of any date of
determination, an amount equal to $700,000.



--------------------------------------------------------------------------------

2. Guaranty.

(a) Guarantor, irrevocably and unconditionally guarantees, as primary obligor,
and not merely as surety, the due and punctual payment in full of the
outstanding principal amount of the Loans payable by the Borrower to the
Financing Parties under the Credit Agreement (collectively, the “Guaranteed
Principal Obligations”) when the same shall become due, whether at stated
maturity, by acceleration, demand or otherwise, provided, however that the
Guarantor shall not be required to make payments in respect of the Guaranteed
Principal Obligations in excess of the Limited Principal Guaranty Cap.

(b) Guarantor, irrevocably and unconditionally guarantees, as primary obligor,
and not merely as surety, the due and punctual payment in full of the Operating
Expenses payable by the Borrower pursuant to Section 5.01(b) of the Credit
Agreement (collectively, the “Guaranteed Operating Expenses Obligations”) when
the same shall become due and payable, provided, however that the Guarantor
shall not be required to make payments in respect of the Guaranteed Operating
Expenses Obligations in excess of the Limited Operating Expenses Guaranty Cap.

(c) Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to the Financing Parties on account of its liability hereunder,
it will notify the Financing Parties in writing that such payment is made under
this Guaranty for such purpose. No payment or payments made by any other person
or received or collected by the Financing Parties from any other person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Guaranteed Principal Obligations or Guaranteed Operating Expenses
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of Guarantor hereunder.

(d) This Guarantee is a guarantee of payment, performance and compliance and not
just of collectibility and is in no way conditioned or contingent upon any
attempt to collect from or enforce performance or compliance by Borrower, or any
other person or upon any other event, contingency or circumstance whatsoever.
If, for any reason whatsoever, any of the Guaranteed Principal Obligations or
Guaranteed Operating Expenses Obligations shall not be paid or performed when
due, then Guarantor, without demand, presentment, protest or notice of any kind,
will forthwith pay or cause to be paid in full the entire amount of such
Guaranteed Principal Obligations or such Guaranteed Operating Expenses
Obligations, as applicable, at the place specified in the Credit Agreement, or
perform or comply with the same or cause the same to be performed or complied
with.

3. No Subrogation, Contribution, Reimbursement, or Indemnity. Notwithstanding
anything to the contrary in this Guaranty, so long as the Guaranteed Principal
Obligations or Guaranteed Operating Expenses Obligations are outstanding,
Guarantor hereby agrees until the Guaranteed Principal Obligations and
Guaranteed Operating Expenses Obligations are indefeasibly paid in full, it will
not exercise any rights which may have arisen in connection with this Guaranty
to be subrogated to any of the rights (whether contractual, under Title 11 of
the United States Code, as the same may be amended from time to time, under
common law or otherwise) of Lenders against Borrower, or any other person for
the payment of the Guaranteed Principal Obligations or Guaranteed Operating
Expenses Obligations. The provisions of this Section 3 shall survive the term of
this Guaranty, until the indefeasible payment in full of the Guaranteed
Principal Obligations and Guaranteed Operating Expenses Obligations.

 

-2-



--------------------------------------------------------------------------------

4. Amendments with Respect to the Guaranteed Principal Obligations or Guaranteed
Operating Expenses Obligations. Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against Guarantor, and
without notice to or further assent by Guarantor, any demand for payment of any
of the Guaranteed Principal Obligations or Guaranteed Operating Expenses
Obligations made by the Financing Parties may be rescinded by the Financing
Parties, and any of the Guaranteed Principal Obligations or Guaranteed Operating
Expenses Obligations continued, and the Guaranteed Principal Obligations or
Guaranteed Operating Expenses Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Financing Parties, and the Credit Agreement, and
any other Loan Documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Financing Parties may deem advisable from time to time, and any collateral
security, guaranty or right of offset at any time held by the Financing Parties
for the payment of the Guaranteed Principal Obligations or Guaranteed Operating
Expenses Obligations may be sold, exchanged, waived, surrendered or released.
The Financing Parties shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Guaranteed Principal
Obligations or Guaranteed Operating Expenses Obligations or for this Guaranty or
any property subject thereto. Notwithstanding the foregoing, the Guaranteed
Principal Obligations shall not include, and Guarantor shall have no obligations
hereunder with respect to, any increase in the principal amount of the Loan made
to Borrower under the Credit Agreement or in the rate of interest accruing
thereon or in any other amounts due and owing by Borrower to the Lenders
thereunder, to the extent that such increase results from any written amendment
or waiver of any provision of the Credit Agreement which is made or consented to
by Borrower without the prior written consent of Guarantor.

5. Guaranty Absolute and Unconditional.

(a) Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Principal Obligations or Guaranteed Operating
Expenses Obligations and notice of or proof of reliance by the Financing Parties
upon this Guaranty or acceptance of this Guaranty; the Guaranteed Principal
Obligations and Guaranteed Operating Expenses Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Guaranty; and all
dealings between Borrower and Guarantor, on the one hand, and the Financing
Parties, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guaranty.

(i) This Guaranty shall be construed as a continuing, absolute and unconditional
guaranty of payment without regard to:

(A) the validity, regularity or enforceability of the Credit Agreement, any of
the Guaranteed Principal Obligations or Guaranteed Operating Expenses

 

-3-



--------------------------------------------------------------------------------

Obligations, or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by the
Financing Parties,

(B) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Financing Parties;

(C) any termination, amendment or modification of or deletion from or addition
or supplement to or other change in any Loan Document;

(D) any furnishing or acceptance of any security, or any release of any security
for the Guaranteed Principal Obligations or Guaranteed Operating Expenses
Obligations or the failure of any security or the failure of any person to
perfect any interest in any collateral;

(E) any failure, omission or delay on the part of Borrower or Guarantor to
conform to or comply with any term of any Loan Document;

(F) any waiver of the payment, performance or observance of any of the
Guaranteed Principal Obligations or Guaranteed Operating Expenses Obligations,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any Loan Document or
any Guaranteed Principal Obligations or Guaranteed Operating Expenses
Obligations;

(G) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to Borrower or Guarantor or
any other person or any of their respective properties, or any action taken by
any trustee or receiver or by any court in any such proceeding;

(H) any merger or consolidation of Borrower, Guarantor or any of its
Subsidiaries into or with any other entity, or any sale, lease or transfer of
any of the assets of Guarantor of any of its subsidiaries to any other person;

(I) any change in the ownership of any equity interest of Borrower, or Guarantor
or any of its Subsidiaries or any change in the relationship between Borrower
and Guarantor and any other person, or any termination of such relationship; or

(J) any other occurrence, circumstance, happening or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance (with or without notice to or knowledge of Borrower or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against Guarantor, in bankruptcy or in any other
instance.

 

-4-



--------------------------------------------------------------------------------

(b) When pursuing its rights and remedies hereunder against Guarantor, the
Financing Parties may, but shall be under no obligation to, pursue such rights
and remedies as it may have against Borrower or any other person or against any
collateral security or guaranty for the Guaranteed Principal Obligations or
Guaranteed Operating Expenses Obligations or any right of offset with respect
thereto, and any failure by the Financing Parties to pursue such other rights or
remedies or to collect any payments from Borrower or any such other person or to
realize upon any such collateral security or guaranty or to exercise any such
right of offset, or any release of Borrower or any such other person or of any
such collateral security, guaranty or right of offset, shall not relieve
Guarantor (except as it has been expressly released in writing) of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Financing Parties
against Guarantor. Guarantor hereby waives any requirement that Borrower or any
other person be joined in or made a party to any action to enforce this Guaranty
or any right or remedy hereunder,

6. Waiver. Guarantor unconditionally waives, to the extent permitted by
applicable law, (a) notice of any of the matters referred to in Section 5 above,
(b) notice to Guarantor of the incurrence of any of the Guaranteed Principal
Obligations or Guaranteed Operating Expenses Obligations, (c) notice to
Guarantor that may be required, by statute, rule of law or otherwise, to
preserve any rights of the Financing Parties against Guarantor, (d) presentment
to or demand of payment from Guarantor or any other person with respect to any
amount due under the Loan Documents or protest for nonpayment or dishonor,
(e) any right to the enforcement, assertion or exercise by the Financing Parties
of any right, power, privilege or remedy conferred in any Loan Document or
otherwise, (f) any requirement of diligence on the part of the Financing
Parties, (g) any requirement to exhaust any remedies or to mitigate the damages
resulting from any default under the Loan Documents, (h) any notice of any sale,
transfer or other disposition by the Financing Parties of any right, title to or
interest in the Loan Documents, and (i) any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against Guarantor.

7. Reinstatement. This Guaranty shall continue to be effective, or to be
automatically reinstated, as the case may be, if any payment, or any part
thereof, of any of the Guaranteed Principal Obligations or Guaranteed Operating
Expenses Obligations is rescinded or must otherwise be restored or returned by
the Financing Parties upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of Borrower or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or a trustee or similar
officer for Borrower or Guarantor or any substantial part of their respective
Property, or otherwise, all as though such payments had not been made.

8. Payments. Any amount received by the Financing Parties from whatsoever source
and applied to the payment of the Guaranteed Principal Obligations or Guaranteed
Operating Expenses Obligations shall be applied in accordance with the terms of
the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

9. Representations and Warranties; Covenants. The representations and warranties
and covenants made by Guarantor in the Credit Agreement are incorporated herein
by reference as if made by Guarantor herein.

10. Notices. Except as otherwise expressly permitted by this Guaranty, all
notices, requests and other communications provided for herein shall be given or
made in writing (including, without limitation, by telex or telecopy) delivered
to the intended recipient at the “Address for Notices” specified below its name
on the signature pages hereof); or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.
Except as otherwise provided in this Guaranty, all such communications shall be
deemed to have been duly given when transmitted by telex or telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

11. Amendments; Waiver.

(a) Except as otherwise expressly provided in this Guaranty, any provision of
this Guaranty may be modified or supplemented only by an instrument in writing
signed by Guarantor and the Financing Parties and any provision of this Guaranty
may be waived in writing by the Financing Parties.

(b) No failure or delay of the Financing Parties in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Financing Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Guaranty or any
other Loan Document or consent to any departure by the Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph
(a) above, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
the Guarantor in any case shall entitle the Guarantor to any other or further
notice or demand in similar or other circumstances.

12. Successors and Assigns. This Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

13. Section Headings. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Guaranty.

14. Counterparts. This Guaranty may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Guaranty by signing any such
counterpart. This Guaranty and the other Loan Documents may be signed and
delivered through facsimile signatures, which shall operate as true and
effective signatures of the persons sending the facsimile transmission.

15. GOVERNING LAW AND JURISDICTION. THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE

 

-6-



--------------------------------------------------------------------------------

INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

16. WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. GUARANTOR AND LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

17. Severability. In the event any one or more of the provisions contained in
this Guaranty should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

18. Non-Recourse. Notwithstanding anything contained to the contrary in this
Guaranty or any of the other Loan Documents, no member, director, officer,
manager, employee or agent of Guarantor shall be personally liable for the
payment of any amount due and owing under this Guaranty, including, without
limitation, any of the principal of or interest on the Guaranteed Principal
Obligations or Guaranteed Operating Expenses Obligations, any fees or expenses
due and owing in connection therewith, any losses or damages sustained by the
Financing Parties in connection therewith or other non-performance by Borrower
or Guarantor or for any other obligation or liability under this Guaranty or any
other Loan Documents, provided, however, that the foregoing limitations on the
member, director, officer, manager, employee or agent of Guarantor’s personal
liability with respect to principal, interest, fees and expenses, losses or
damages shall not impair the validity of the indebtedness secured by the
Collateral or the Lien on the Collateral or the right of the Financing Parties
as secured party to foreclose and/or enforce or protect its rights in or with
respect to the Collateral pursuant to the Loan Documents.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

Guarantor:   GREAT AMERICAN GROUP LLC   By:  

/s/ Harvey Yellen

  Name:   Harvey M. Yellen   Title:   Manager/Chairman   By:  

/s/ Andrew Gumaer

  Name:     Title:    

Address for Notices:

 

Great American Group, LLC

9 Parkway North

Suite 300

Deerfield, IL 60015

Facsimile No. (847) 444-1401

 

With a copy to:

 

Frank J. Taboada

Greenberg & Bass LLP

16000 Ventura Boulevard, Suite 1000

Encino, California 91436-2730

Phone: 818-382-6200

Fax: 818-986-6534

Email: ftaboada@greenbass.com

 

-8-



--------------------------------------------------------------------------------

GSOP:   GARRISON SPECIAL OPPORTUNITIES FUND LP   By:  

/s/ Joseph Tansey

  Name:   Joseph Tansey   Title:   Co-President  

Address for Notices:

 

Garrison Special Opportunities Fund LP,

1350 Avenue of the Americas,

New York, New York 10019

Attention: Brian Chase,

Facsimile No.: (212) 372-9225,

E-Mail: bchase@garrisoninv.com

 

With a copy to:

 

KIRKLAND & ELLIS LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention: Todd A. Miller

Telephone: (212) 446-4753

Facsimile: (212) 446-4900

 

-9-



--------------------------------------------------------------------------------

GAGE:   GAGE INVESTMENT GROUP, LLC   By:  

/s/ J. Tim Pruban

  Name:     Title:    

Address for Notices:

 

Address for Notices:

Gage Investment Group, LLC

5001 West Lemon Street, Tampa, FL 33609,

Attention: Tim Pruban,

Facsimile No.: (813) 281-0063

E-Mail: t.pruban@focusmg.com

 

-10-